DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Eckert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 14 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 12 of prior U.S. Patent No. 10,076,835. This is a statutory double patenting rejection.
Please note that claim 14 would likely be rejected under Obviousness Double Patenting over claim 12 of USP 10,076,835, if amended to overcome the statutory type (35 U.S.C. 101) applied above so that said claim is no longer coextensive in scope with claim 12 of USP`835 (for example a multi-bit screwdriver comprising two or more bits).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of USP 10,442,074 in view of Lin et al. (7,028,593 “Lin”).
For double patenting to exist as between the rejected claims and the reference claims it must be determined that the rejected claims are not patentably distinct from the reference claims. In order to make this determination, it first must be determined whether there are any differences between the rejected claims and the reference claims and, if so, whether those differences render the claims patentably distinct.
In this case the USP claims noted above recite for locking mechanism positively reciting for a storage device and features meeting the pending claims, except for that which is old and within the knowledge of one of ordinary skill in the art in view of prior art cited above (e.g., a handle defining a passage…), since combining prior art elements according to known methods yields predictable results i.e.,

    PNG
    media_image1.png
    247
    373
    media_image1.png
    Greyscale
a multi-bit screwdriver comprising Lin one or more bits, each of the one or more bits B defining a base end and a head end Fig. 4, the base end defining at least one surface contact side face extending longitudinally along the base end Fig. 4, the head end being configured for engaging a fastener e.g., Phillips; a handle 7 defining a passageway accommodating 71 extending longitudinally along the center of the handle Fig. 4, the handle further defining one or more rows Fig. 4 of one or more cells 61 extending radially from the passageway Fig. 6, each cell being configured for holding a respective cartridge 6 configured for holding a respective one of the one or more bits B, each cartridge being further configured for radially sliding toward the passageway until the bit held by the cartridge is aligned with the passageway Fig. 6, each of the one or more bits being sized for sliding along the passageway Fig. 6; a tubular shaft extending from the handle, the shaft defining a proximate end proximate to the handle and a distal end distal from the handle, the shaft including a barrel and a sleeve slidably fitted about the barrel, the barrel defining a hollow cylindrical space aligned with the passageway of the handle for facilitating sliding of a bit along the hollow cylindrical space of the barrel, the barrel including at least one land extending longitudinally along the interior of the cylindrical space, the at least one land corresponding to the at least one flat surface of the base end of a bit, the land being narrow in cross-section at the proximate end of the shaft and continually expanding in breadth toward the distal end of the shaft claim 1 of USP lines 36-46; at least one cut-out opening line 49, claim 1 of USP line 49 defined at the distal end of the barrel; at least one leaf spring claim 1 of USP line 50 defining a first end and a second end, the first end being attached to the barrel claim 1 of USP; at least one locking block claim 1 of USP attached to the second end of the leaf spring, the at least one locking block being aligned for insertion in the at least one cut-out claim 1 of USP line 52-54;Page 4 of 8APPL NO. 16/134,808ATTY DOCKET No. 4040.122 AMDT. DATED NOVEMBER 11, 2020REPLY TO OFFICE ACTION OF SEPTEMBER 11, 2020a coil spring positioned between the handle and the sleeve for biasing the sleeve in a distal position away from the handle claim 1 of USP line 47, meeting the narrative/functional language of wherein, when the sleeve is in the distal position and a bit is positioned in the distal end of the shaft, the leaf spring biases the at least one locking block into the at least one cutout against the base end of the bit to lock the bit in the distal end of the barrel, and wherein, when the sleeve is moved toward the handle, away from the distal position, and a bit is positioned in the distal end of the shaft, the leaf spring allows the at least one locking block to moves away from the at least one cutout and away from the base end of the bit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495. The fax phone number for forwarding unofficial documents for discussion purposes only is 571-273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Hadi Shakeri/
January 13, 2021						Primary Examiner, Art Unit 3723